Citation Nr: 1705049	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder in excess of 70 percent from May 28, 2009.  

2.  Entitlement to a higher initial rating for dermatitis, in excess of 0 percent from May 28, 2009, and in excess of 10 percent from July 16, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the initial rating period from May 28, 2009, the service-connected PTSD with major depressive disorder has manifested as occupational and social impairment with deficiencies in most areas due to such symptoms as impairment in anger control, irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  

2.  For the initial rating period from May 28, 2009 to July 16, 2010, symptoms of the service-connected dermatitis have included pain, irritation, and itching due to a rash of the groin region, affecting less than 5 percent of the entire body and less than 5 percent of exposed areas, with no more than topical therapy required over any 12-month period.  

3.  For the rating period from July 16, 2010, symptoms of the service-connected dermatitis have included pain, irritation, and itching due to a rash of the groin region, affecting at least 5 percent, but less than 20 percent, of the entire body, and less than 5 percent of exposed areas, managed by no more than topical therapy required over any 12-month period, without the need for corticosteroids or immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  For the initial rating period from May 28, 2009, the criteria for an initial disability rating in excess of 70 percent for PTSD with major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  For the initial rating period from May 28, 2009 to July 16, 2010, the criteria for a compensable initial disability rating for dermatitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).  

3.  For the initial rating period from July 16, 2010, the criteria for a disability rating in excess of 10 percent for dermatitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a June 2009 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These appeals arise from initial grants of service connection and assignments of disability ratings.  Courts have held that, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in November 2015, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Initial Rating for PTSD with Major Depressive Disorder from May 28, 2009

An initial rating of 70 percent has been assigned for PTSD with major depressive disorder effective for the entire initial rating period from May 28, 2009.  (A temporary total rating of 100 percent has also been assigned pursuant to 38 C.F.R. § 4.29 effective from June 28, 2012 to August 31, 2012.  The duration of this award is not before the Board.)  The Veteran contends the initial rating assigned is insufficient in light of current social and occupational impairment, and has initiated this appeal.  

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original initial ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2015).  

The Veteran's PTSD has been rated under Diagnostic Code 9411, which in turn refers to the General Rating Formula for Mental Disorders.  This schedule provides as follows:

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

In written statements to VA, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD with major depressive disorder.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep and nightmares, frequent angry outbursts, decreased social interaction, and a depressed mood.  He has stated PTSD symptoms have caused him to drive away friends and family members, and have made social interaction difficult.  Further, he has stated these symptoms have rendered him unemployable.  Overall, the Veteran  has contended that a higher initial rating than 70 percent is warranted.  

Statements have also been received from the Veteran's sister and wife.  Both parties described the Veteran as easily angered, moody, and socially isolated.  They also stated the Veteran used excessive amounts of alcohol on service separation.  His sister wrote he was not the same person when he returned from Vietnam service; she described him as distant and not as close to his extended family.  

The Veteran was afforded VA psychiatric examinations in July 2010, January 2012, March 2015, and November 2015.  VA outpatient treatment records and Social Security Administration records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD with major depressive disorder warrants no more than a 70 percent initial rating for the entire rating period.  For the entire initial rating period from May28, 2009, the service-connected PTSD with major depressive disorder has resulted in no more than severe, but not total, reduction in reliability and productivity due to psychiatric symptoms.  

At VA examinations in July 2010 and again in January 2012, the Veteran reported such symptoms as anxiety, past suicidal thoughts, alcohol abuse, irritability, and social withdrawal.  He was noted to be receiving outpatient psychiatric treatment at a VA community-based clinic.  He was also taking medication for psychiatric symptoms.  The Veteran stated that during service in Vietnam he was engaged in combat, and continued to be troubled by memories and nightmares of these experiences.  He reported that he was currently married to his wife of 30+ years, but reported their relationship was troubled due to his PTSD.  He reported social isolation, with only one close friend reported.  He denied any current suicidal or homicidal thoughts or plans, but reported some suicidal thoughts in the recent past.  Occasional fights were reported in the past, but he denied any arrests or other legal difficulties.  

On objective examination in July 2010 and January 2012, the Veteran's general appearance was clean, with appropriate dress and grooming.  No abnormal psychomotor activity was observed.  His speech was of regular rate and rhythm and he was cooperative with the examiner.  His mood was dysphoric, his affect constricted, and his eye contact was good.  He was fully oriented and displayed no cognitive deficits.  Thought processes, content and judgment were logical and coherent.  He denied delusions or hallucinations.  Intelligence was average and insight was within normal limits.  Short term memory was mildly impaired.  The Veteran was considered by both examiners to be competent and able to perform all activities of daily living without assistance.  A GAF score of 52 was assigned in July 2010 and also in January 2012, and the 2010 examiner described the Veteran as displaying "considerable impairment."  The 2010 VA examiner noted the Veteran was currently employed with the U.S. Postal Service, but was on extended leave due to PTSD and depression.  By 2012, he had accepted retirement with the USPS.  The 2012 VA examiner did not, however, consider the Veteran unemployable due to PTSD.  This examiner opined that the Veteran's symptom presentation contained "an element of exaggeration."  

More recently, VA examinations were afforded the Veteran in March 2015 and again in November 2015, and the claims folder was reviewed in conjunction with the examinations.  The Veteran reported that he was married, but separated from his wife of many years.  He continued to receive VA psychiatric treatment, and reported that he was taking medication for the same.  He denied any legal difficulties, but reported alcohol and drug abuse following service.  He reported discontinuing drug use since 2009.  

On objective examination in March and November 2015, the Veteran displayed a depressed mood, mild memory loss, and anxiety.  He reported motivation and mood disturbances, but denied any suicidal or homicidal thoughts or plans.  Chronic sleep impairment was also reported.  In appearance, he was casual in dress with minimal grooming.  He was fully oriented to his surroundings.  Both examiners opined the Veteran was competent to manage his finances and perform activities of daily living.  The March 2015 VA examiner opined that the Veteran was not rendered unemployable by PTSD with major depressive disorder.  This examiner noted the Veteran's 20+ year history of full-time employment with the USPS, and opined that, in an environment with loose supervision, he would be able to maintain employment.  

Social Security Administration records indicate the Veteran was, in May 2011, determined to be disabled from full-time employment effective October 2010.  Among the disabilities cited by the Social Security Administration in finding the Veteran unemployable were PTSD and depression.  

VA treatment records have also been obtained and reviewed.  These records confirm the Veteran's reports of frequent VA outpatient psychiatric treatment for PTSD and major depressive disorder, and the prescription of medications for the same.  In September 2012, a statement was received from J.E.S., M.S.N., confirming the Veteran was receiving treatment for PTSD.  Ms. S. also opined that the symptoms of PTSD rendered the Veteran unemployable, but did not provide further rationale.  

In sum, for the initial rating period from May 28, 2009 to the present, the service-connected PTSD with major depressive disorder manifested a range of symptoms, but those most frequently emphasized by the Veteran were a depressed mood, sleep impairment, low energy, social isolation, irritability, and anger control problems.  The GAF score provided in 2010 and 2012 indicated moderate severity of symptoms.  While the Veteran contends that symptoms have resulted in total impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA examination reports, or the Veteran's lay statements.

Thus, in consideration of the evidence above, the Board finds that, for the initial rating period from May 28, 2009, the weight of the evidence is against finding that the service-connected PTSD with major depressive disorder resulted in total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges the September 2012 letter from J.E.S., M.S.N., opining that the Veteran was unemployable due to PTSD symptoms.  This letter was not, however, accompanied by a rationale.  A medical opinion based on an incomplete or inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In contrast, VA examiners who examined the Veteran in January 2012 and March 2015 both concluded he was employable, noting the longstanding history of employment with the USPS, and general competency to manage finances and household.  

In conclusion, the Board finds that, for the initial rating period from May 28, 2009, the preponderance of the evidence is against a finding that the PTSD with major depressive disorder shows or more nearly approximates the criteria for a 100 percent disability rating based on the reported symptoms and the degree of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for a higher initial rating in excess of 70 percent for PTSD with major depressive disorder for the initial rating period from May 28, 2009, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Dermatitis from May 28, 2009

A noncompensable (0 percent) initial rating for dermatitis has been awarded from May 28, 2009 to July 16, 2010; thereafter, a 10 percent initial rating in in effect.  The Veteran contends that the service-connected dermatitis warrants an initial rating higher than 10 percent; thus, the Veteran implicitly disagrees with the 0 percent rating stage.  Specifically, the Veteran has asserted that the disability ratings assigned do not adequately compensate for dermatitis symptoms including pain, irritation, and general itching.  

For the entire initial disability rating period from May 28, 2009, the service-connected dermatitis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.  

As the Veteran has been assigned a staged rating for dermatitis, the Board will first consider the period from May 28, 2009 to July 16, 2010, for which a noncompensable initial rating has been assigned.  After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the service-connected dermatitis has, during this period, affected 5 percent, but less than 20 percent of the entire body; or at least 5 percent, but less than 20 percent of exposed areas; or required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period, as required for a higher disability rating of 10 percent.  According to the March 2010 VA examination report, the Veteran was without any observable rash at that time.  He reported a history of an intermittent rash of the groin region, for which he used Vaseline or an over-the-counter aloe vera lotion.  He stated his most recent flare-up was approximately one week prior.  Per the Veteran's description of the rash during a flare-up, the examiner determined approximately one percent of the body, and none of the exposed areas of the body, was involved at such a time.  Based on these findings, the preponderance of the evidence is against a compensable initial rating prior to July 16, 2010.  

The Board will next consider an initial disability rating in excess of 10 percent for the period from July 16, 2010.  After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the service-connected dermatitis has, during this period, affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period since July 16, 2010, as required for a higher disability rating of 30 percent.  

On VA examination in February 2012, the Veteran described his dermatitis as resulting in an itchy, painful rash in the upper thigh area bilaterally.  The total affected area measured 8 x 16 cm, according to the examiner, and involved from 5 to 20 percent of the total body area and none of the exposed body area.  Non-steroidal topical creams and lotions were used by the Veteran as treatment on a near-constant basis.  No other findings were reported by the examiner.  

More recently, VA examination was afforded the Veteran in March 2015, at which time he again reported an itchy, painful rash in the groin region.  On physical examination, raised bumps were visible in the perineal area and groin.  The examiner opined that these involved less than 5 percent of the total body area, and none of the exposed body area.  For treatment, the Veteran used non-steroidal topical creams on a constant basis.  

The Veteran's representative has questioned VA's reliance on these examination reports, alleging that the symptoms of the dermatitis were not active on those occasions, and, therefore, the VA examinations were not adequate for ratings purposes.  The Board notes that the Veteran's VA treatment records have also been obtained and reviewed, and these do not contain findings significantly different from those found on VA examination.  The Board has considered all evidence of record, not just VA examination reports.  Additionally, the Veteran was asked to describe his dermatitis during flare-ups, and he did not report significantly different symptoms from those noted during treatment and examination.  As such, the Board finds the record is adequate for ratings purposes.  

In sum, the evidence demonstrates that, for the initial rating period from May 28, 2009 to July 16, 2010, the service-connected dermatitis symptoms have included skin pain and irritation most characteristically manifested by raised bumps affecting the groin area and involving less than 5 percent of the total body area.  From July 16, 2010, the dermatitis involved at least 5 percent of total body area, managed by constant or near-constant use of topical medication.  Based on these symptoms, the Board finds that, for the initial rating period from May 28, 2009 to July 16, 2010, the service-connected dermatitis more closely approximates the criteria for a noncompensable initial rating, and from July 16, 2010, a 10 percent disability rating and no higher is more closely approximated.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806.  In this context, the Board also finds that the service-connected dermatitis has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period at any time during the appeals period, as required for a higher disability rating of 30 percent.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 30 percent rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric disability at issue, to include depressed mood, sleep impairment, low energy, anxiety, and impaired impulse and anger control, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Board notes that on VA examinations in 2012 and 2015, VA examiners opined that the Veteran was not rendered unemployable due to his PTSD with major depressive disorder.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD with major depressive disorder; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected major depression.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board further finds that for the entire initial rating period the symptomatology and impairment caused by the dermatis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria in Diagnostic Code 7806 specifically provide for disability ratings based on the size of the affected area or areas of the Veteran's body, as well as whether corticosteroids or immunosuppressive medications are required.  His reported symptoms and impairment are part of the schedular rating criteria.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  

In the present case, the issue of a TDIU, which is another form of extraschedular rating with different criteria, is addressed in the Remand section below.


ORDER

An initial rating in excess of 70 percent for PTSD with major depressive disorder, for the rating period from May 28, 2009, is denied.  

A higher initial rating for dermatitis, in excess of 0 percent from May 28, 2009  to July 16, 2010, and in excess of 10 percent thereafter, is denied.  


REMAND

TDIU

The Veteran alleges the service-connected disabilities render him unemployable, and a TDIU is warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

In the present case, the AOJ has cited to recent VA psychiatric reports and clinical records, including January 2012 and  March 2015 VA examination reports, which conclude the Veteran is not rendered unemployable due to service-connected PTSD with major depressive disorder.  These opinions do not, however, take into account all the Veteran's service-connected disabilities.  The Veteran has also been granted service connection for ischemic heart disease, with a 30 percent rating; hemorrhoids, with a 20 percent rating; diabetes mellitus, with a 20 percent rating; and dermatitis, with a 10 percent rating.  In addition, subsequent to the March 2015 VA examination, he was granted service connection for diabetic peripheral neuropathy of the bilateral sciatic and femoral nerves, with four separate disability ratings of 10 percent each, and diabetic retinopathy, with a noncompensable rating.  Overall, the combined rating is 90 percent.  

As the Veteran meets the regulatory criteria for consideration of a TDIU, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand is required to obtain an opinion regarding whether the totality of the Veteran's service-connected disabilities render him unemployable.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the examiner. 

The VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities?  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for PTSD with major depressive disorder, ischemic heart disease, hemorrhoids, diabetes mellitus, dermatitis, diabetic peripheral neuropathy of the bilateral sciatic and femoral nerves, and diabetic retinopathy.  

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2.  After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16(b), referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration, readjudicate the appeal of entitlement to a TDIU.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


